DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 14th of January of 2022. The amendments in the filed response have been entered. 
Claims 1, 14, 17 and 18 have been amended. 
Claim 3 is confirmed to have been cancelled. 
Claims 1-2 and 4-18 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite limitations that are not positively described in the Specification. Claim 1 recites identifying one or more digital wallet applications on a user device by a first server. Claim 14 recites initiating one or more digital wallet applications on a user device by a first server. (emphasis added). The arguments filed 14th of January of 2022, point to paragraph [0035] as the support for the claimed limitations in the Specification. 
However, the Specification, in reference to Figure 4, recites in [0035]: “the mobile device 102 detects a digital wallet from the list being installed on the mobile device 102, the mobile device 102 may include the detected digital wallet in a list of detected wallets and transmit a response to the switch 130 identifying the list of detected wallets to the switch 130.” The Specification in [0035] clearly recites the mobile device of the user as identifying the installed wallet and confirms this is not done by the first server but by the mobile device and perhaps by the user provided input. 
The Specification, in reference to Figure 4, further recites in [0037]: “Referring to FIG. 4, in the first screen, a user is presented with an initial screen display when the user is interacting with a merchant application (such as a merchant application 104 of FIG. 1) to initiate a purchase transaction. In this example, the user has selected items to purchase and has navigated to a checkout screen 302 within the application. In this example, incentives button 402 is shown on the screen next to smart button 404. If the user taps the incentives button 402, the promotional offers and/or rewards may appear next to different cards within the wallets as shown on the next slide. If the user taps the smart button 404 the user interface transitions to the next slide 310 using an animation in which a semi-transparent "smart container" may slide up (or down) from the bottom of the screen 310, depending on the context. In the second screen 310, the user then taps the link or screen area labeled "Purchase Summary" and a further animation occurs in which an overlay screen with a summary of the transaction slides up (or down) over the payment selections panel (depending on the context). The panel docks to the bottom of the screen when minimized. In this way, a user may easily and quickly view summary information about the transaction based on a specific wallet and payment card.” The Specification in [0037] clearly recites the mobile device of the user receives input from the user to initiate the wallet application to continue with the transaction. In conclusion, the Specification does not include the written description to support the recited limitations. Claims 1 and 14 are rejected for the lack of written description to support the claimed limitations. Due to their dependence, claims 2, 4-13 and 15-18 are also rejected for lack of written description. 
The proposed correction to these limitations would include elements from paragraph [0035], as for example claim 1: receiving, by a first server from a user device, a selection of at least one wallet application from a list of valid digital wallet applications, where the list of applications was generated by the first server and provided by the first server to the user device . 

Specification
The disclosure is objected to because of the following informalities: a recitation of the wallet proxy server, which is recited in the claims. The Specification recites in [0054]-[0055] the term wallet server proxy. In order to have uniformity with what is recited in the claims, the term should be corrected as wallet proxy server. 
Appropriate correction is required.

Claim Objections
Claims 1, 4, 8, 9, 10 and 18 are objected to because of the following informalities:  
Claim 4 recites wherein the merchant server is in communication with a merchant application on a mobile device of a user. (emphasis added) The limitation does not have proper antecedence with the user device recited in claim 1. The emphasized limitation is a minor informality, and suggested corrections would require amendments to recite in claim 1  a mobile device of a user, and to recite in claim 4 the mobile device of the user.
Claim 8 recites wherein the verification token is received from a wallet proxy server. The limitation does not have proper antecedence in claim 1, where the verification token is generated by the first server and would not be received from a wallet proxy server. The Specification recites in [0055] An authorize checkout response is provided to the wallet server proxy 152. The authorize checkout response includes the verifier token generated by the switch 130. The wallet server proxy 152 provides the response (including the verifier token) to the mobile checkout wallet library 112 of the mobile device 102 for further processing. Thus, the suggested  correction would be wherein the verification token is received by  a wallet proxy server.
Claim 9 recites transmitting the verification token to a wallet server proxy for transmission to a wallet application on a mobile device. (emphasis added) The limitation is describing the transmission of the verification token. However, in view of the rejection under 112(a), the wallet application is selected. Further, the mobile device does not have proper antecedence with the user device recited in claim 1. The emphasized limitations are a minor informality, and a suggested correction would require amendments to recite transmission to the selected at least one wallet application on the mobile device of the user.
Claim 9 further recites to a wallet server proxy. Throughout the claims, the term used is wallet proxy server, which suggests a grammatical error. A suggested correction would be to a wallet proxy server.
Claim 10 recites the verification token is generated upon receipt of a payment token associated with a payment instrument selected by a user of the mobile device. (emphasis added) The limitation is describing the payment instrument is selected by the user of the mobile device. However, a user of the mobile device does not have proper antecedence with the user device recited in claim 1. The emphasized limitations are a minor informality, and a suggested correction would require amendments to recite selected by the user of the mobile device. 
Claim 18 recites generating, by the first server, a list of valid digital wallet applications for use with the merchant application. (emphasis added) The limitation is describing creating a list of potential applications to be provided to the user device. The emphasized limitation does not have proper antecedence to claim 1. However, in view of the rejection under 112(a), a proposed correction to the antecedence issue would require correction of claim 1 as recited in the rejection under 112(a). 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, filed 14th of January of 2022, with respect to the rejections under 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 112, the Applicant argues: Claim 18 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being allegedly indefinite. Claim 17 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being allegedly of improper dependent form.
Applicant has amended claims 17 and 18, as described above, to address the rejections. In view of the foregoing, withdrawal of the rejections is respectfully requested.
In response: to the amendments to claims 17 and 18, the indefinite issue has been resolved. The rejection under 112 for claims 17 and 18 has been withdrawn. 
However, in view of the current amendments, a new rejection under 112 is presented and appropriate correction is required.

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1-2 and 4-18 are rejected under 35 U.S.C. §103 as being allegedly unpatentable over U.S. Publication No. 2015/0019443 to Sheets ("Sheets"), in view of U.S. Publication No. 2009/0048883 to Kelly ("Kelly"), in view of U.S. Publication No. 2013/0124422 to Hubert ("Hubert"), and in view of U.S. Patent No. 6,327,578 to Linehan ("Linehan").
As amended, independent claim 1 describes identifying one or more digital wallet applications on a user device by a first server. See, e.g., para. [0035] of corresponding U.S. Publication No. 2016/0160084 ("Applicant's Specification"). A request to initiate a checkout transaction is received at the first server from a merchant server. The merchant server is different from the first server. The first server creates a partial transaction record at the first server in response to the request. The partial transaction record includes information about the checkout transaction. The first server assigns a transaction identifier to the partial record.
The first server generates a request token including the transaction identifier and cryptographic parameters and provides the request token to the merchant server. The first server receives an authorize checkout request message. The authorize checkout request message includes payment information and the request token from the merchant server. A content of the authorize checkout request message is matched with information in the partial transaction record. A verification token is generated in a case the content of the authorize checkout request message matches information in the partial transaction record. See, e.g., para. [0054] of corresponding U.S. Publication No. 2016/0260084 ("Applicant's specification").
The merchant server receives the verification token, generated by the first server, encrypted with a key of the first server. The first server receives, from the merchant server, a request access token message including the verification token. Checkout resources are provided to a merchant for use by the merchant to complete the transaction when the verification token received by the first server is validated by the first server.
In response: The amendment to claims 1 and 14 have been reviewed and found to not match what is described in the Specification in the defined paragraph [0035]. The amendments do not properly describe the selection and transmission of a valid wallet application from a list of possible wallet applications that are compatible with the merchant application. Upon receiving, by the first server from the mobile device, the at least one valid wallet application, the process continues with the merchant requesting to initiate the checkout transaction. The art of Sheets does teach about the use of a third party service provider, such as a mobile wallet provider, as recited in the claim (See Sheets beginning at [0186]). The broad recitation of the wallet application and the wallet proxy server in the claims it is concluded the art teaches the claim elements. Thus, in lieu of the rejection under 112(a), the claims 1 and 14 would remain rejected. 
The Applicant further argues: Additionally, and as also discussed during the interview, regarding the claimed "receiving an authorize checkout request message at the first server, wherein the authorize checkout request message includes payment information and the request token from the merchant server," the cited portion of Hubert does not describe receiving a request token from the merchant server, as the claimed request token includes "the transaction identifier and cryptographic parameters". At most, Hubert describes "extra information required or utilized by authorization server system" being included in the authorization request and transaction information sent from the transaction server system, which is not "receiving an authorize checkout request message at the first server, wherein the authorize checkout request message includes payment information and the request token from the merchant server," ... the request token including "the transaction identifier and cryptographic parameters," as claimed. Further, and contrary to the assertions on page 6 of the Office Action, Sheets also does not describe a "request token" and instead simply describes the use of encryption keys to encrypt payment information, and the transmission of this encrypted payment information. See, e.g., para. [0206] of Sheets. Applicant respectfully submits that it is commonly understood by a person of ordinary skill in the art that a token is a computer-generated code that stores information to generate a digital signature, and is not simply a "request message".
Similarly, regarding the claimed "generating a verification token in a case the content of the authorize checkout request message matches information in the partial transaction record," the cited portions of Hubert do not describe a "verification token" as a verification token is not simply a "verification confirmation," as suggested in item 21 of the Office Action.
For at least the reasons stated above, Applicant respectfully submits that claim 1 is patentable. Amended independent claim 14 includes similar features to those recited in amended independent claim 1. For example, claim 14 describes "initiating one or more digital wallet applications on a user device by a first server."
As such, claims 1 and 14 are believed to be in condition for allowance and withdrawal of the rejection thereof is respectfully requested.
In response: Following the interpretation of the amended limitation in claim 1, which also applies to claim 14, upon further search and consideration of the art of record confirm the amended limitations in combination with the limitations claimed could not be taught by the art. Upon further review and consideration, it appears the art of record could not be reasonably combined with any other art because it would teach away from the concept claimed. 
In response to the argument [the cited portions of Hubert do not describe a "verification token" as a verification token is not simply a "verification confirmation,"], there are no revealing elements in the claim that would suggest the verification token was not for “validation” and thus would include verification confirmation, as taught by Hubert.
Further considering the limitations in claims 1 and 14, the limitation the request token includes the transaction identifier and cryptographic parameters is recited as descriptive material where it is not used by the claimed invention or is part of the scope of the claimed invention. This limitation will be considered non-functional descriptive material, and will be given less patentable weight. Thus, the independent claims 1 and 14 are awaiting further correction to be considered patent eligible.
The prior art of Huber does teach a verification message that includes the information of the transaction, as recited in the claim. However, Hubert does not teach the verification message with encrypted parameters. The art of Sheets does teach encryption of parameters and encryption of verification messages using keys associated with the provider. However, Sheets does not explicitly teach the recited elements as part of the transaction managed by a switch server or the first server. The art of Linehan teaches verification of the transaction and the merchant, but it teaches away from the art of Hubert where the gateway in Linehan recites the merchant generating the request token, and further pre-approves the transaction without transfer of payment and without a verification token. The art of Kelly teaches only generating a partial transaction record, but teaches away from the art of Hubert. Although they are given less patentable weight, the elements defined in the arguments are taught by the prior art. However, it would be unreasonable to combine the art as recited to teach the elements in the claims as a whole, and further unreasonable to include other art to teach any missing elements because they would unreasonably teach away from the claimed concept.  
The Applicant further argues: With regard to claims 2, 4-13 and 15-18, which depend from claims 1 and 14, Applicant submits that these claims are also patentable at least by virtue of their dependencies from their respective independent claim, which is believed to be patentable for at least the reasons set forth above. Moreover, one or more of these claims is believed to recite independently patentable subject matter.
In response: Due to their dependence, claims 2, 4-13 and 15-18 are also awaiting the needed corrections to be considered as patent eligible. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685